Citation Nr: 1024243	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-31 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUE

Entitlement to an annual clothing allowance for calendar 
year 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Montgomery, Alabama, which denied entitlement to a clothing 
allowance, claimed September 29, 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected spinal disc disability 
requires use of an orthopedic appliance that tends to wear or 
tear his clothing.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
claimed for September 29, 2005 have been met.  38 U.S.C.A. § 
1162 (West 2002 & Supp. 2009); 38 C.F.R. § 3.810 (2009)  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  

Under VA laws and regulations, an annual clothing allowance 
as specified in 
38 U.S.C.A. § 1162 is payable when the Chief Medical Director 
or designee certifies that because of a service-connected 
disability a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the veteran's clothing, or 
that because of use of a physician prescribed medication for 
a skin condition which is due to a service-connected 
disability, there is irreparable damage to the veteran's 
outer garments.  38 C.F.R. § 3.810(a)(2) (2009). The 
regulations further provide that the annual clothing 
allowance is payable in a lump sum where a VA examination or 
hospital or examination report discloses that (1) the veteran 
wears or uses certain prosthetic or orthopedic appliances 
which tend to wear or tear clothing (including a wheelchair) 
because of such disability and such disability is the loss or 
loss of use of a hand or foot or (2) where the Chief Medical 
Director or designee certifies that because of such 
disability a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the veteran's clothing, or 
that because of the use of a physician-prescribed medication 
for a skin condition which is due to the service-connected 
disability irreparable damage is done to the veteran's outer 
garments.  38 C.F.R. § 3.810 (2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The Veteran contends that the back brace he wears for his 
service-connected spinal disc disability causes irreparable 
wear and tear to his outer garments.  He contends that he 
wears his brace on a daily basis.  He also maintains that he 
has two back braces, one that he wears at his job at Home 
Depot, which is torn, and another brace that he wears when he 
is off from work.  

The VA medical evidence shows that the Veteran works at Home 
Depot and wears a back brace.  He has also previously 
received a clothing allowance due to the use of the back 
brace.

In this case, the medical evidence of record demonstrates 
that the Veteran continues to wear a back brace for his 
service-connected spinal disc disability.  Additionally, the 
Veteran has provided credible statements that his back brace 
is prescribed for, and he wears it for, his service-connected 
back disability.  He also credibly reports that he has two 
braces, and that the one that he uses on a daily basis is 
considerably worn.  A review of the record does not show any 
evidence to the contrary.  

The decision from the VA medical center is unclear.  It 
appears that the denial of clothing allowance was based on 
the determination that the condition of the Veteran's back 
brace did not support the finding that he wore the device on 
a continuous basis, and that damage to his clothing would not 
occur because use of the back brace was not continuous.  The 
decision places emphasis on the fact the Veteran has not 
replaced his back brace since 2003.  No deference given to 
the Veteran's credible statements that his VA issued back 
brace enjoys significantly less use as compared to the back 
brace he receives through his employer.  

Given the fact that VA has previously determined that the 
Veteran's use of a back brace gives rise to a clothing 
allowance, and that he provided competent and credible 
evidence that he wears a back brace (VA-issued and work place 
issued) on a routine basis, the Board finds that there is an 
approximate balance of positive and negative evidence such 
that the issue is in equipoise.  Resolving reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran is 
entitled to a clothing allowance claimed for 2005.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an annual clothing allowance for 2005 is 
granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


